DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

2.	This Office Action is in response to the initial filing of application # 17/155573 on January 22, 2021.
3.	Claims 1-15 are currently pending and are considered below.

Information Disclosure Statement

4.	The information disclosure statement (IDS) submitted on 01/22/2021 and 02/15/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112

5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
8.	Claim 14 recites “A computer-implemented rewards-based method for energy management…”  The claim method steps recites providing rewards to user terminals based on relevant information such as identity and location of the vehicle.  Thus, the claim method is unclear on how the method claim manages energy. 

Claim Rejections - 35 USC § 101

9.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


10.	Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Claim 1 (a method) recites receiving, vehicle identity information from a user terminal; obtaining, state information of the vehicle; and transmitting, a reward information corresponding to the vehicle identity information to the user terminal based on said state information of the vehicle, wherein said state information comprises a charging information.  These recited limitations fall within the “Certain Methods of Organizing Human Activities” groupings of abstract ideas as it relates to commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising; marketing; or sales activities or behaviors; business relations). Accordingly, the claims recites an abstract idea.

Claim 10 (a method) recites transmitting identity information of the vehicle receiving a reward information; and displaying the reward information; prior to transmitting the identity information of the vehicle: transmitting a first information, wherein said first information comprises a geographical location information of a user terminal; receiving, second information of at least one candidate vehicle within a predetermined area with respect to said geographical location information of said user terminal, wherein said at least one candidate vehicle is a vehicle having an inner battery satisfying a threshold state condition, and wherein said second information comprises a current geographic location information of the at least one candidate vehicle; displaying initial reward information corresponding to the at least one candidate vehicle, wherein said initial reward information indicates a reward that a user associated with said user terminal receives if the user charges said candidate vehicle; and obtaining the identity information of a vehicle selected by the user for charging from among the at least one candidate vehicle.  These recited limitations fall within the “Certain Methods of Organizing Human Activities” groupings of abstract ideas as it relates to commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising; marketing; or sales activities or behaviors; business relations). Accordingly, the claims recites an abstract idea.

Claim 11 (a system) recites transmit vehicle information; receive the vehicle information from the user terminal, obtain charging information of the vehicle, and transmit reward information corresponding to the vehicle information to the user terminal based on a state information of the vehicle, the state information comprising the charging information; wherein the vehicle is configured either to transmit the charging information or provide the charging information of the vehicle in response to a request from the cloud server; and obtain second information of at least one candidate vehicle within a predetermined area with respect to said geographical location information of said user terminal based on said first information, wherein said at least one candidate vehicle is a vehicle having an inner battery satisfying a threshold state condition, and wherein said second information comprises a current geographic location information of the at least one candidate vehicle; and transmit said second information of said ai least one candidate vehicle to the user terminal, wherein the user terminal displays an initial reward information corresponding to said at least one candidate vehicle, wherein said initial reward information indicates a reward that a user associated with said user terminal receives when the user charges said candidate vehicle.  These recited limitations fall within the “Certain Methods of Organizing Human Activities” groupings of abstract ideas as it relate to commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising; marketing; or sales activities or behaviors; business relations). Accordingly, the claims recites an abstract idea.

This judicial exception is not integrated into a practical application because the claims at best would use a computer processor performing the processing a charging information of a vehicle and system of processing a vehicle charging information that comprises a user terminal transmitting a vehicle information; obtaining a charging information of the vehicle; transmitting a reward information corresponding to the vehicle identity information to the user terminal based on the state information of the vehicle, the information comprising the charging information; and the user terminal displaying the reward information,  as such the use of a computer processor and networks are recited at a high level of generality (i.e., as a generic processor performing a generic computer function of processing data) such that it amounts to no more than mere instructions to apply the exception using a generic computer component-MPEP 2106.05(f). The combination of these additional elements is no more than mere instructions to apply the exception using a generic device. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits in practicing the abstract idea. The claims are directed to an abstract idea.

The claims do not include additional elements that are efficient to amount to significantly more than the judicial exception because as discussed above, the additional elements of receiving, obtaining and transmitting information of said vehicle amounts to no more than mere instructions to apply the exception using a generic computer component. For the same reason these elements are not sufficient to provide an inventive concept. For these reasons, there is no inventive concepts in the claims and thus the claims are not patent eligible.

As for dependent claim 2, this claim recites limitations that further define the abstract idea noted in claim 1. In addition, they recite the additional elements of receiving first information, obtaining second information and transmitting said second information of said candidate vehicle, are merely tools for receiving, obtaining and transmitting metadata. The processor in all the steps is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Even in combination, these additional elements do not integrate the abstract idea into a practical application and do not amount to significantly more than the abstract idea itself. The claims are ineligible.

As for dependent claims 3-9 and 12-13 these claims recite limitations that further define the same abstract idea noted in claims 1 and 11. Therefore, they are considered patent ineligible for the reason given above.

Claim Rejections - 35 USC § 102

11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
12.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

13.	Claims 1-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Penilla et al. (U.S. Patent No. 9,371,007) (hereinafter ‘Penilla’).

Claim 1:  Penilla discloses a method of processing a charging information of a vehicle, comprising: 
receiving, at a cloud server, vehicle identity information from a user terminal, Penilla teaches receiving, at the server, an identification of an electric vehicle that is associated to a user account that is pre-authorized to obtain charge from a charging units (CUs) associated with a network of CUs (see at least the Abstract and see at least column 5 lines 0028-0045);
obtaining, at the cloud server, state information of the vehicle, Penilla teaches receiving, at the server, data indicative that the electric vehicle is positioned at least partially over a charging pad of a CU of the network of CUs. (see at least column 6 lines 0033-0037 and lines 0058-0067); and 
transmitting, by the cloud server, a reward information corresponding to the vehicle identity information to the user terminal based on said state information of the vehicle, Penilla teaches receiving promotion data for the CUIP, where the promotion data is for charge rates charged at the CUIP or discounts for goods or services offered proximate to the CUI (see at least column 6 lines 0033-0037 and lines 0045-0067);
 wherein said state information comprises a charging information, Penilla teaches receiving a request, from a vehicle, to identify charge unit install points (CUIPs) having at least one charge unit (CU) (see at least the Abstract and see column 6 lines 0010-0032).

Claim 2:  Penilla discloses the method according to claim 1, and further teaches further comprising: prior to receiving vehicle identity information from a user terminal,
receiving, at the cloud server, first information of the user terminal, wherein said first information comprises a geographical location information of the user terminal, Penilla teaches receiving a request, from a vehicle, to identify charge unit install points (CUIPs) having at least one charge unit (CU) including identifying a geo-location of the vehicle and identifying CUIPs within a proximity location (see at least column 2 lines 0034-0047; column 3 lines 0010-0020; column 6 lines 0010-0015; and lines 0058-0067);
obtaining, at the cloud server, second information of at least one candidate vehicle within a predetermined area with respect to said geographical location information of said user terminal based on said first information, Penilla teaches receiving a request, from a vehicle, to identify charge unit install points (CUIPs) having at least one charge unit (CU) including identifying a geo-location of the vehicle and identifying CUIPs within a proximity location (see at least column 2 lines 0034-0047; column 3 lines 0010-0020; column 6 lines 0010-0015; and lines 0058-0067), wherein said at least one candidate vehicle comprises a vehicle having an inner battery satisfying a threshold state condition, Penilla teaches receiving data, by the server, regarding amount of charge transferred to the electric vehicle and billing the user account for the amount of charge transferred to the electric vehicle (see at least the Abstract and see at least column 5 lines 0041-0046); and wherein said second information comprises a current geographic location information of the at least one candidate vehicle, Penilla teaches identifying a geo-location of the vehicle and identifying CUIPs within a proximity location (see at least column 6 lines 0010-0020); and 
transmitting, by the cloud server, said second information of said at least one candidate vehicle to the user terminal, wherein the user terminal displays an initial reward information corresponding to said at least one candidate vehicle, wherein said initial reward information indicates a reward that a user associated with said user terminal receives if the user charges said candidate vehicle, Penilla teaches receiving promotion data for the CUIP, where the promotion data is for charge rates charged at the CUIP or discounts for goods or services offered proximate to the CUI (see at least column 6 lines 0033-0037 and lines 0045-0067).

Claim 3:  Penilla discloses the method according to claim 2, and further teaches wherein receiving, at the cloud server, first information of the user terminal further comprises receiving request information from said at least one candidate vehicle within said predetermined area with respect to said geographical location information of said user terminal, Penilla teaches identifying a geo-location of the vehicle and identifying CUIPs within a proximity location (see at least column 5 lines 0054-0064 and column 6 lines 0010-0020).

Claim 4:  Penilla discloses the method according to claim 1, and further teaches wherein a time when the cloud server receives the vehicle identity information of the user terminal comprises a time when the vehicle is unlocked, and wherein a time when the cloud server obtains the charging information of the vehicle comprises a time when a charging of the vehicle is completed, Penilla teaches receiving, at the server, an identification of an electric vehicle that is associated to a user account that is pre-authorized to obtain charge from a charging units (CUs) associated with a network of CUs (see at least the Abstract and see at least column 5 lines 0028-0045).


Claim 5:  Penilla discloses the method according to claim 1, and further teaches wherein transmitting, by the cloud server, a reward information comprises: 
determining whether the charging information of the vehicle satisfies a first reward criterion, Penilla teaches receiving, at the server, an identification of an electric vehicle that is associated to a user account that is pre-authorized to obtain charge from a charging units (CUs) associated with a network of CUs (see at least the Abstract and see at least column 5 lines 0028-0045); and 
transmitting the reward information to the user terminal when said first reward criterion is satisfied, Penilla teaches receiving promotion data for the CUIP, where the promotion data is for charge rates charged at the CUIP or discounts for goods or services offered proximate to the CUI (see at least column 6 lines 0033-0037 and lines 0045-0067);
wherein said first reward criterion comprises a battery power level of the vehicle reaching or exceeding a predetermined power amount, Penilla teaches receiving data, by the server, regarding amount of charge transferred to the electric vehicle and billing the user account for the amount of charge transferred to the electric vehicle (see at least the Abstract and see at least column 5 lines 0041-0046).

Claim 6:  Penilla discloses the method according to claim 5, and further teaches wherein said state information further comprises a returning position information of the vehicle, wherein transmitting, oy the cloud server, a reward information further comprises: 
determining whether the returning position information of the vehicle satisfies a second reward criterion when the charging information of the vehicle satisfies the first reward criterion, Penilla teaches receiving data, by the server, regarding amount of charge transferred to the electric vehicle and billing the user account for the amount of charge transferred to the electric vehicle (see at least the Abstract and see at least column 5 lines 0041-0046); and 
transmitting the reward information to the user terminal when said second reward criterion is satisfied,  Penilla teaches receiving promotion data for the CUIP, where the promotion data is for charge rates charged at the CUIP or discounts for goods or services offered proximate to the CUI (see at least column 6 lines 0033-0037 and lines 0045-0067);
wherein the second reward criterion comprises the returning position information of the vehicle being within a predetermined geographical range, Penilla teaches identifying a geo-location of the vehicle and identifying CUIPs within a proximity location (see at least column 5 lines 0054-0064 and column 6 lines 0010-0020).

Claim 7:  Penilla discloses the method according to claim 6, and further teaches wherein said state information further comprises returning time information of the vehicle, wherein transmitting, by the cloud server, a reward information further comprises: 
determining whether the returning time information of the vehicle satisfies a third reward criterion when the returning time information of the vehicle satisfies the third reward criterion, Penilla teaches receiving, at the server, data indicative that the electric vehicle is positioned at least partially over a charging pad of a CU of the network of CUs. (see at least column 5 lines 0028-0045 and column 6 lines 0018-0029 and lines 0058-0067); and
transmitting the reward information to the user terminal when said third reward criterion is satisfied, Penilla teaches receiving promotion data for the CUIP, where the promotion data is for charge rates charged at the CUIP or discounts for goods or services offered proximate to the CUI (see at least column 6 lines 0033-0037 and lines 0045-0067); 
wherein said third reward criterion comprises the returning time information of the vehicle is within a predetermined time period, Penilla teaches receiving, at the server, data indicative that the electric vehicle is positioned at least partially over a charging pad of a CU of the network of CUs. (see at least column 5 lines 0028-0045 and column 6 lines 0018-0029 and lines 0058-0067).

Claim 8:  Penilla discloses the method according to claim 1, and further teaches wherein prior to transmitting, by the cloud server, a reward information, the method further comprises: 
the cloud server calculating a reward for current charging based on the charging information of the vehicle and a predetermined reward criterion, Penilla teaches receiving promotion data for the CUIP, where the promotion data is for charge rates charged at the CUIP or discounts for goods or services offered proximate to the CUI (see at least column 6 lines 0033-0037 and lines 0045-0067); and 
generating the reward information corresponding to the vehicle information, Penilla teaches receiving promotion data for the CUIP, where the promotion data is for charge rates charged at the CUIP or discounts for goods or services offered proximate to the CUI (see at least column 6 lines 0033-0037 and lines 0045-0067);
wherein the reward information indicates the reward, Penilla teaches receiving promotion data for the CUIP, where the promotion data is for charge rates charged at the CUIP or discounts for goods or services offered proximate to the CUI (see at least column 6 lines 0033-0037 and lines 0045-0067); and 
wherein the predetermined reward criterion comprises a predetermined correspondence between the charging information of the vehicle and the reward, Penilla teaches receiving promotion data for the CUIP, where the promotion data is for charge rates charged at the CUIP or discounts for goods or services offered proximate to the CUI (see at least column 6 lines 0033-0037 and lines 0045-0067).

Claim 9:  Penilla discloses the method according to claim 1, and further teaches wherein the state information further comprises a returning position information of the vehicle and a returning time information of the vehicle, wherein prior to transmitting, by the cloud server, a reward information, the method further comprises:
the cloud server calculating a reward for current charging based on the charging information of the vehicle, the returning position information of the vehicle, and the returning time information of the vehicle according to a predetermined reward criterion, Penilla teaches receiving promotion data for the CUIP, where the promotion data is for charge rates charged at the CUIP or discounts for goods or services offered proximate to the CUI (see at least column 6 lines 0033-0037 and lines 0045-0067); and 
generating the reward information corresponding to the vehicle information, Penilla teaches receiving promotion data for the CUIP, where the promotion data is for charge rates charged at the CUIP or discounts for goods or services offered proximate to the CUI (see at least column 6 lines 0033-0037 and lines 0045-0067);  
wherein the reward information indicates the reward, Penilla teaches promotions include discounts in charge, discounts in goods or services proximate to the CUIPs, or combinations thereof (see at least column 6 lines 0007-0009); and 
wherein the predetermined reward criterion comprises a predetermined weighted correspondence between the charging information of the vehicle, the returning position information of the vehicle, and the returning time information of the vehicle and the reward, Penilla teaches receiving, at the server, an identification of an electric vehicle that is associated to a user account that is pre -authorized to obtain charge from a charging units (CUs) associated with a network of CUs receiving promotion data for the CUIP, where the promotion data is for charge rates charged at the CUIP or discounts for goods or services offered proximate to the CUI (see at least column 5 lines 0028-0046 and column 6 lines 0033-0037 and lines 0045-0067).

Claim 10:  Penilla discloses a method of processing charging information of vehicle, said method being performed at the vehicle, comprising:
transmitting identity information of the vehicle to a cloud server, Penilla teaches receiving, at the server, an identification of an electric vehicle that is associated to a user account that is pre-authorized to obtain charge from a charging units (CUs) associated with a network of CUs (see at least the Abstract and see at least column 5 lines 0028-0045);
receiving a reward information from the cloud server, Penilla teaches receiving promotion data for the CUIP, where the promotion data is for charge rates charged at the CUIP or discounts for goods or services offered proximate to the CUI (see at least column 6 lines 0033-0037 and lines 0045-0067); and 
displaying the reward information,  Penilla teaches receiving promotion data for the CUIP, where the promotion data is for charge rates charged at the CUIP or discounts for goods or services offered proximate to the CUI (see at least column 6 lines 0033-0037 and lines 0045-0067);
prior to transmitting the identity information of the vehicle to the cloud server:
transmitting a first information to the cloud server, wherein said first information comprises a geographical location information of a user terminal, Penilla teaches receiving, at the server, an identification of an electric vehicle that is associated to a user account that is pre-authorized to obtain charge from a charging units (CUs) associated with a network of CUs (see at least the Abstract and see at least column 5 lines 0028-0045);
receiving, from said cloud server, second information of at least one candidate vehicle within a predetermined area with respect to said geographical location information of said user terminal, Penilla teaches receiving, at the server, an identification of an electric vehicle that is associated to a user account that is pre-authorized to obtain charge from a charging units (CUs) associated with a network of CUs (see at least the Abstract and see at least column 5 lines 0028-0045), wherein said at least one candidate vehicle is a vehicle having an inner battery satisfying a threshold state condition, Penilla teaches receiving data, by the server, regarding amount of charge transferred to the electric vehicle and billing the user account for the amount of charge transferred to the electric vehicle (see at least the Abstract and see at least column 5 lines 0041-0046), and wherein said second information comprises a current geographic location information of the at least one candidate vehicle, Penilla teaches receiving, at the server, an identification of an electric vehicle that is associated to a user account that is pre-authorized to obtain charge from a charging units (CUs) associated with a network of CUs (see at least the Abstract and see at least column 5 lines 0028-0045), 
displaying initial reward information corresponding to the at least one candidate vehicle, wherein said initial reward information indicates a reward that a user associated with said user terminal receives if the user charges said candidate vehicle, Penilla teaches receiving promotion data for the CUIP, where the promotion data is for charge rates charged at the CUIP or discounts for goods or services offered proximate to the CUI (see at least column 6 lines 0033-0037 and lines 0045-0067); and 
obtaining the identity information of a vehicle selected by the user for charging from among the at least one candidate vehicle, Penilla teaches receiving, at the server, data indicative that the electric vehicle is positioned at least partially over a charging pad of a CU of the network of CUs. (see at least column 6 lines 0033-0037 and lines 0058-0067).

Claim 11:  Penilla discloses a system for processing a charging information of a vehicle, comprising: 
at least one user terminal (see at least column 2 lines 0028-0030); 
at least one vehicle, (see at least column 2 lines 0024-0023); and 
at least one cloud server, (see at least column 6 lines 0022-0023); 
wherein the user terminal is configured to transmit vehicle information to said cloud server, Penilla teaches receiving, at the server, data indicative that the electric vehicle is positioned at least partially over a charging pad of a CU of the network of CUs. (see at least column 6 lines 0033-0037 and lines 0058-0067);
wherein said cloud server is configured to receive the vehicle information from the user terminal, Penilla teaches receiving, at the server, an identification of an electric vehicle that is associated to a user account that is pre-authorized to obtain charge from a charging units (CUs) associated with a network of CUs (see at least the Abstract and see at least column 5 lines 0028-0045); obtain charging information of the vehicle, Penilla teaches receiving, at the server, data indicative that the electric vehicle is positioned at least partially over a charging pad of a CU of the network of CUs. (see at least column 6 lines 0033-0037 and lines 0058-0067); and transmit reward information corresponding to the vehicle information to the user terminal based on a state information of the vehicle, the state information comprising the charging information, Penilla teaches receiving promotion data for the CUIP, where the promotion data is for charge rates charged at the CUIP or discounts for goods or services offered proximate to the CUI (see at least column 6 lines 0033-0037 and lines 0045-0067); 
wherein the vehicle is configured either to transmit the charging information to the cloud server or provide the charging information of the vehicle in response to a request from the cloud server, Penilla teaches receiving, at the server, data indicative that the electric vehicle is positioned at least partially over a charging pad of a CU of the network of CUs. (see at least column 6 lines 0033-0037 and lines 0058-0067); and 
wherein the cloud server is further configured to: 
obtain second information of at least one candidate vehicle within a predetermined area with respect to said geographical location information of said user terminal based on said first information, wherein said at least one candidate vehicle is a vehicle having an inner battery satisfying a threshold state condition, and wherein said second information comprises a current geographic location information of the at least one candidate vehicle, Penilla teaches receiving, at the server, data indicative that the electric vehicle is positioned at least partially over a charging pad of a CU of the network of CUs. (see at least column 6 lines 0033-0037 and lines 0058-0067); and 
transmit said second information of said ai least one candidate vehicle to the user terminal, wherein the user terminal displays an initial reward information corresponding to said at least one candidate vehicle, wherein said initial reward information indicates a reward that a user associated with said user terminal receives when the user charges said candidate vehicle, Penilla teaches receiving promotion data for the CUIP, where the promotion data is for charge rates charged at the CUIP or discounts for goods or services offered proximate to the CUI (see at least column 6 lines 0033-0037 and lines 0045-0067).

Claim 12:  Penilla discloses the system according to claim 11, and further teaches wherein the cloud server is configured to transmit the reward information corresponding to the vehicle information to the user terminal by determining whether the charging information of the vehicle satisfies a first reward criterion, Penilla teaches receiving, at the server, data indicative that the electric vehicle is positioned at least partially over a charging pad of a CU of the network of CUs. (see at least column 6 lines 0033-0037 and lines 0058-0067); and transmitting the reward information to the user terminal if said first reward criterion is satisfied, Penilla teaches receiving promotion data for the CUIP, where the promotion data is for charge rates charged at the CUIP or discounts for goods or services offered proximate to the CUI (see at least column 6 lines 0033-0037 and lines 0045-0067); and wherein said first reward criterion is a battery power level of the vehicle reaching or exceeding a predetermined power amount, Penilla teaches receiving data, by the server, regarding amount of charge transferred to the electric vehicle and billing the user account for the amount of charge transferred to the electric vehicle (see at least the Abstract and see at least column 5 lines 0041-0046).

Claim 13:  Penilla discloses the system according to claim 11, and further teaches wherein said state information further comprises returning position information of the vehicle, wherein the cloud server is configured to transmit the reward information corresponding to the vehicle information to the user terminal by determining whether the returning position information of the vehicle satisfies a second reward criterion when the charging information of the vehicle satisfies the first reward criterion, Penilla teaches receiving promotion data for the CUIP, where the promotion data is for charge rates charged at the CUIP or discounts for goods or services offered proximate to the CUI (see at least column 6 lines 0033-0037 and lines 0045-0067); and transmitting the reward information to the user terminal when said second reward criterion is satisfied, Penilla teaches receiving promotion data for the CUIP, where the promotion data is for charge rates charged at the CUIP or discounts for goods or services offered proximate to the CUI (see at least column 6 lines 0033-0037 and lines 0045-0067); and wherein the second reward criterion comprises the returning position information of the vehicle being within a predetermined geographical range, Penilla teaches receiving promotion data for the CUIP, where the promotion data is for charge rates charged at the CUIP or discounts for goods or services offered proximate to the CUI (see at least column 6 lines 0033-0037 and lines 0045-0067).

Claim 14:  Penilla discloses a computer-implemented rewards-based method for energy management, comprising: 
obtaining current status of one or more vehicles distributed in a region, wherein the current status comprises an of a level of one or more power sources that are used to propel said vehicles and geographical location of the one or more vehicles within the region, Penilla teaches receiving, at the server, data indicative that the electric vehicle is positioned at least partially over a charging pad of a CU of the network of CUs. (see at least column 6 lines 0033-0037 and lines 0058-0067);
determining an initial reward for replenishing the one or more power sources based on the current status, Penilla teaches receiving promotion data for the CUIP, where the promotion data is for charge rates charged at the CUIP or discounts for goods or services offered proximate to the CUI (see at least column 6 lines 0033-0037 and lines 0045-0067); and 
transmitting data indicative of the initial reward to one or more user terminals, Penilla teaches receiving promotion data for the CUIP, where the promotion data is for charge rates charged at the CUIP or discounts for goods or services offered proximate to the CUI (see at least column 6 lines 0033-0037 and lines 0045-0067);
wherein the initial reward is provided to incentivize users that are associated with the one or more user terminals, to replenish the one or more power sources, Penilla teaches receiving, at the server, data indicative that the electric vehicle is positioned at least partially over a charging pad of a CU of the network of CUs. (see at least column 6 lines 0033-0037 and lines 0058-0067);
wherein the initial reward only is displayed on the one or more user terminals:
when said user terminals are in proximity to the one or more vehicles, Penilla teaches receiving, at the server, data indicative that the electric vehicle is positioned at least partially over a charging pad of a CU of the network of CUs. (see at least column 6 lines 0033-0037 and lines 0058-0067); and 
wherein an amount of the initial reward is correlated with any of: 
the geographical location of the one or more vehicles, Penilla teaches receiving, at the server, data indicative that the electric vehicle is positioned at least partially over a charging pad of a CU of the network of CUs. (see at least column 6 lines 0033-0037 and lines 0058-0067).

Claim 15: Penilla discloses the system according to claim 11, and further teaches further comprising: 
receiving requests from users associated with the one or more user terminals to replenish the power sources of the one or more vehicles, Penilla teaches receiving, at the server, an identification of an electric vehicle that is associated to a user account that is pre-authorized to obtain charge from a charging units (CUs) associated with a network of CUs (see at least the Abstract and see at least column 5 lines 0028-0045); 
determining whether to grant the requests, Penilla teaches receiving, at the server, an identification of an electric vehicle that is associated to a user account that is pre -authorized to obtain charge from a charging units (CUs) associated with a network of CUs receiving promotion data for the CUIP, where the promotion data is for charge rates charged at the CUIP or discounts for goods or services offered proximate to the CUI (see at least column 5 lines 0028-0046 and column 6 lines 0033-0037 and lines 0045-0067); and 
sending notifications to the users whose requests have been granted through the one or more user terminals, Penilla teaches receiving, at the server, an identification of an electric vehicle that is associated to a user account that is pre -authorized to obtain charge from a charging units (CUs) associated with a network of CUs receiving promotion data for the CUIP, where the promotion data is for charge rates charged at the CUIP or discounts for goods or services offered proximate to the CUI (see at least column 5 lines 0028-0046 and column 6 lines 0033-0037 and lines 0045-0067);
wherein the notifications comprises: 
instructions to the users whose requests have been granted to unlock the corresponding vehicles, Penilla teaches receiving, at the server, an identification of an electric vehicle that is associated to a user account that is pre -authorized to obtain charge from a charging units (CUs) associated with a network of CUs receiving promotion data for the CUIP, where the promotion data is for charge rates charged at the CUIP or discounts for goods or services offered proximate to the CUI (see at least column 5 lines 0028-0046 and column 6 lines 0033-0037 and lines 0045-0067).

Conclusion

14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
15.	Zhang et al. (U.S. Pub. No. 2018/0082585) talks about a navigation system for a vehicle and an auxiliary vehicle comprises a processing module configured to obtain information on an energy level of a power source in the auxiliary vehicle and determine a remaining traveling range of the auxiliary vehicle based on the energy level; and a navigation module configured to suggest at least one stop for the vehicle between a starting place and a destination based on the remaining traveling range of the auxiliary vehicle and an environment condition (see at least the Abstract).
16.	Wild et al. (U.S. Patent No. 10,343,542) talks about facilitating access to an electric vehicle charging network wherein the system provides an interface via which an electric vehicle may access and/or be authorized to one of multiple, disparate charging networks (see at least the Abstract).
17.	Noh (U.S. Patent No. 11,403,907) talks about operating an electric-vehicle charging station is proposed. The system is capable of preventing a general vehicle other than an electric vehicle from being parked in a parking station where the charging module for charging the electric vehicle is installed, preventing an electric vehicle from being parked in a charging station at a higher level than necessary, and eliminating the need for the driver of a subsequent vehicle to wait for charging in the charging station when there is a vehicle that is in a charging state in the charging station (see at least the Abstract).
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARILYN G MACASIANO whose telephone number is (571)270-5205. The examiner can normally be reached Monday-Thursday 7:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571)272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARILYN G MACASIANO/Primary Examiner, Art Unit 3688                                                                                                                                                                                             11/18/2022